Per Curiam.

We think he is bound to answer the questions, although he may thereby charge himself.1 The -constitutional provision that no subject shall be compelled to furnish evidence against himself, does not relate to questions of property.2

 See Lamb v. Stone, 11 Pick. 533.


 See 1 Stark. Ev. (5th Amer, ed.) 165, n. 1 ; Roscoe’s Dig. Crim. Ev (Amer, ed.) 129, n. 1 ; Copp v. Upham, 3 N. Hamp. R. 159.
A witness may be compelled to produce a paper, though it may subject him to a pecuniary loss. Bull v. Loveland, 10 Pick. 9.